NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-6, 8-24 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a panel restrictor for a heating, ventilation, and/or air conditioning (HVAC) unit, comprising: wherein the second bracket includes an arcuate segment configured to extend through the slot and a mounting flange extending cross-wise to the arcuate segment, wherein the mounting flange is configured to mount to the panel; and an engager configured to secure the arcuate segment within the slot at a plurality of discrete positions along the arcuate segment.
a panel restrictor configured to retain the panel in a plurality of orientations relative to the structural support, an arcuate segment configured to extend through the slot, wherein the arcuate segment includes a plurality of apertures formed therein; to engage with an aperture of the plurality of apertures to secure the first bracket to the second bracket at a discrete position along the arcuate segment,
The closest prior art references are: Adams (2003/0011289 A1), & Sugihara (6,176,040 B1):
Adams discloses a panel restrictor for a heating, ventilation, and/or air conditioning (HVAC) unit, comprising: a panel configured to occlude an opening of the HVAC unit; a hinge pivotably coupling the panel to a structural support of the HVAC unit and enabling pivotal motion of the panel about an axis relative to the structural support;

However, Adams in view of  Sugihara do not disclose wherein the second bracket includes an arcuate segment configured to extend through the slot and a mounting flange extending cross-wise to the arcuate segment, wherein the mounting flange is configured to mount to the panel; and an engager configured to secure the arcuate segment within the slot at a plurality of discrete positions along the arcuate segment. a panel restrictor configured to retain the panel in a plurality of orientations relative to the structural support, an arcuate segment configured to extend through the slot, wherein the arcuate segment includes a plurality of apertures formed therein; to engage with an aperture of the plurality of apertures to secure the first bracket to the second bracket at a discrete position along the arcuate segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763